COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
FEYSAL A. GHAFFARI AND IRANA                                        No. 08-15-00131-CV
HAGHNAZARI,                                       §
                                                                       Appeal from the
                              Appellants,         §
                                                                     417th District Court
v.                                                §
                                                                   of Collin County, Texas
DREES CUSTOM HOMES, L.P. AND                      §
THE DREES COMPANY,                                                 (TC# 417-00816-2014)
                                                  §
                               Appellees.


                                 MEMORANDUM OPINION

       This appeal is before the Court on its own motion for determination of whether it should

be dismissed for want of prosecution. Finding that Appellants, Feysal A. Ghaffari and Irana

Haghnazari, have failed to pay the case filing fee, we dismiss the appeal for want of prosecution.

       The trial court dismissed Appellants’ suit for want of prosecution and Appellants filed a

timely notice of appeal. Appellants did not, however, pay the case filing fee of $195 or establish

they are indigent in accordance with TEX.R.APP.P. 20.1. On April 23, 2015, the Clerk of the

Court sent Appellants a letter notifying them that the case filing fee had not been paid and failure

to pay it within twenty days could result in dismissal of the appeal for want of prosecution
pursuant to TEX.R.APP.P. 42.3(b) and (c). Appellants have not paid the filing fee. We therefore

dismiss the appeal for want of prosecution.


                                              STEVEN L. HUGHES, Justice
June 3, 3015

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                               -2-